United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-4139
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Kerry Scott Sutton,                     *     [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: December 5, 2003

                                  Filed: December 15, 2003
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Kerry Scott Sutton appeals the sentence imposed by the district court* after
Sutton pleaded guilty to being a felon in possession of a firearm, in violation of 18
U.S.C. § 922(g)(1). In a written plea agreement, Sutton waived the right to appeal his
sentence, with exceptions not applicable here. Sutton does not argue his appeal
waiver was unknowing or involuntary, or enforcement would result in a miscarriage


      *
       The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
of justice. We thus enforce Sutton’s appeal waiver and dismiss his appeal. See
United States v. Blue Coat, 340 F.3d 539, 541-42 (8th Cir. 2003).
                      ______________________________




                                     -2-